04/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0092


                                        DA 21-0092
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

MICHAEL DUNNE,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on March 31, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(i) requires an “appendix that includes the relevant judgment,
order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or decision(s)
from which the appeal is taken together with any written memorandum or rationale of the
court, and those pages of the transcript containing any oral ruling in support.” While the
Appellant’s opening brief contains a table of contents for an appendix, the actual
appendix is missing.
       M. R. App. P. 13(2) requires a signed original brief. The date and signature lines
of the Appellant’s opening brief appear to have been inadvertently left blank.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                         April 1 2022